                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                               No. 7:17-cv-00223-FL


   EDGE-WORKS MANUFACTURING
   COMPANY, a North Carolina corporation,                           ORDER GRANTING
       Plaintiff,                                                   MOTION TO STAY

      v.

   HSG, LLC and CTG1, LLC,
        Defendants




        THIS MATTER is before the Court on the parties’ Joint Motion to Stay, filed in this action

on January 10, 2020. The parties seek to stay this civil action, in its entirety, for a period of thirty

(30) days to allow the parties time to finalize a settlement agreement. Having considered the

Motion, the Court is of the opinion that the Motion should be GRANTED,

        IT IS HEREBY ORDERED that the Parties’ Joint Motion to Stay this proceeding is

GRANTED. All claims and counterclaims in this case are hereby STAYED for a period of thirty

(30) days from the date of entry of this order.

        This the 13th day of January, 2020.



                                                _____________________________________
                                                HON. LOUISE W. FLANAGAN
                                                UNITED STATES DISTRICT JUDGE




                                              Page 1 of 1
